DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-15 were previously canceled. Claim 18 has been amended. Claims 16-17, and 19-30 are as previously presented. Claims 31-35 have been added. Therefore, claims 16-35 are currently pending and have been considered below.
Response to Amendment
	The amendment filed on 9/30/2022 has been entered. 
Regarding the objection to the drawing, Applicant has amended the specification to include the missing reference characters “b” and “c”, therefore the objection is withdrawn.
Regarding the objection to the abstract of the disclosure, the objection is withdrawn.
Regarding the objection to claim 18, Applicant has amended, therefore the objection is withdrawn.
Regarding the 35 U.S.C. §112(a) rejections to claims 16-30, the rejections have been withdrawn.
Regarding the 35 U.S.C. §112(b) rejections to claims 16-30, the rejections have been withdrawn.
Regarding the 35 U.S.C. §101 rejection to claim 16, Applicant’s arguments are not persuasive, as described in the “Response to Arguments” section below. Therefore, the rejection is maintained.
Regarding the 35 U.S.C. §101 rejection to claim 30, the claim positively recites structural components, therefore the rejection is withdrawn.
Regarding the 35 USC § 102 claim rejections, the rejections have been reframed as 35 USC § 103 claim rejections.
Regarding the 35 USC § 103 claim rejections, the rejections include a new reference, please see below.

Claim Rejections - 35 USC § 101
Regarding claim 16, applicant’s arguments are not persuasive. For purposes of clarity and explanation, please see the additional notes below regarding the 101 analysis. 
The claim is directed toward a process. The claim is further directed toward an abstract idea (step 2A). Here, the abstract idea is within the realm of mathematical concepts – i.e. the claim utilizes a parameter vector, computes an acceleration vector based upon measured values, and generates new speed and parameter vectors, iterating as necessary until a termination condition is met. The entire process is a mathematic process (step 2A prong 1). 
The question then becomes whether the claim recites additional elements that integrate the judicial exception into a practical application (prong 2). Here, this prong is not met. The claim fails to integrate the judicial exception of an abstract idea as described above into a practical application. As written, the claimed process performs the mathematical calculation and iterates until a predefined termination condition is met, but fails to describe any practical application of the calculations, iteration, or termination. The question that comes to mind from a practical application perspective would be – what is being achieved with the calculations, iterations, and termination, i.e. what is the benefit / for what reason or end result is the process being performed. For example, the claim fails to include any of the practical applications which are described in the specification, e.g. avoiding hot spots which prevent local heating of the item being cooked, finding operating points which correspond to poor reflection of the microwaves, etc. It is suggested that applicant amend step (e) to incorporate a clause at the end of the limitation to recite a practical application for the recited process. Applicant can discuss options in an interview, if he so desires. Step 2B asks whether the claim recites additional elements that amount to significantly more than the judicial exception. Here, Applicant argues on page 7 that claim 16 recites significantly more, pointing toward generation of new data and vectors. These recitations are part of the abstract idea and, therefore, are not significantly more than the judicial exception. Supplying microwaves similarly appears to be merely a part of the abstract idea described above, not significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
Claims 16, 17, 20, 21, 25-31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bilchinsky (previously GOJI, LTD.) (US 20120312801 A1) in view of Meaney (US 5841288 A).
Regarding claims 16 and 30, Bilchinsky discloses:
Claim 16: A method for operating a microwave household appliance (fig. 1: device [10]) with / Claim 30: A microwave household appliance (fig. 1: device [10]) comprising:
at least one microwave source for generating microwaves (claim 46: “including a source of electromagnetic energy”), 
at least one microwave antenna (fig. 1: feeds [14]) for radiating the microwaves into a treatment chamber (fig. 1: cavity [11])
(para. [0119]: “In an exemplary embodiment of the invention, cavity 11 comprises one or more feeds 14 (e.g. antennas or radiating elements) which may be used for transmitting RF energy into the cavity.”) 
and a control facility (fig. 1: controller [17]) for 
controlling the microwave household appliance (para. [0128]: “Plain lines depict the control exerted by controller 17 (e.g., the power and frequencies to be transmitted by an feed 14 and/or dictating the property of FAE 16).”), 
Claim 16: said method comprising: / Claim 30: the control facility configured to
Claim 16: (a) supplying / Claim 30: (a) supply
microwaves to the treatment chamber 
(para. [0037], [[0040]: “There is provided in accordance with an exemplary embodiment of the invention, a method of heating a load in using RF, comprising: (c) applying RF power to said load at a plurality of different frequencies or MSEs, said power being different at different frequencies or MSE's and below said maximum power at all frequencies or MSEs.”)
according to a current parameter vector (fig. 13, 15: “MSE”) 
(para. [0090]: “In the present disclosure, many of the concepts have been described in conjunction with frequencies and/or modulation space elements. In some embodiments, frequency may be included among one or more parameters used to define or manipulate a modulation space element. In general, therefore, concepts relating to the presently disclosed embodiments that are described in terms of frequency may also extend more generally to embodiments that include the use of modulation space elements.”)
(para. [0234]: “Modulation Space (MS) and Modulation Space Elements (MSEs)”)
having quantized microwave parameters, and 
(para. [0240]: “The term "modulation space" or "MS" is used to collectively refer to all the parameters that may affect a field pattern in the energy application zone and all combinations thereof. In some embodiments, the "MS" may include all possible components that may be used and their potential settings (either absolute or relative to others) and adjustable parameters associated with the components. For example, the "MS" may include a plurality of variable parameters, the number of antennas, their positioning and/or orientation (if modifiable), the useable bandwidth, a set of all useable frequencies and any combinations thereof, power settings (e.g. relative power delivered at the same time to two or more irradiating feeds), time settings, phases, etc.”)
determining an associated microwave measurement value (para. [0159]: “dr(f) denotes the dissipation ratio as a function of frequency, namely the percentage of transmitted power through each feed (e.g. feed j) that is dissipated in the load.”) 
(para. [0195]: “In an exemplary embodiment of the invention, when power is applied to an object, parts of the object are classified according to their dissipation ratio and this drives the power (or energy) application protocol used for each such classified portion.”)
and 
Claim 16: (e) repeating / Claim 30: (e) repeat
steps (a) through (d) until at least one predefined termination condition is met (fig. 2: step 24 – “Is thawing complete? – yes – Terminate thawing”)
(para. [0136]: “This process is optionally repeated for a predetermined period of time or until termination by a user. Alternatively, the thawing process may be terminated automatically 24. At 24, which may be performed after each sweep, before each energy transmission and/or at any other stage of the process, sweep results and/or a sensor reading are used to decide whether or not thawing may be or should be stopped.”)
However, Bilchinsky does not explicitly disclose:
Claim 16: (b) computing, / Claim 30: (b) compute, 
component-by-component, an acceleration vector based on a difference between the microwave measurement value determined for the current parameter vector and a microwave measurement value for a parameter vector having respective modified components;
Claim 16: (c) generating / Claim 30: (c) generate
a new current speed vector by adding the acceleration vector to a current speed vector;
Claim 16: (d) generating / Claim 30: (d) generate 
a new current parameter vector by modifying the current parameter vector using the new current speed vector;
Meaney, in a similar field of endeavor (abstract: “The invention provides apparatus and methods for determining electric field properties of an inhomogeneous target.”) teaches a reconstruction algorithm (col. 6, lines 11-15: “In yet another aspect, the invention constructs the Jacobian matrix as part of an iterative reconstruction algorithm (based, in part, on Newton-Raphson techniques known to those skilled in the art) to update the electrical property estimates during the non-linear iterations.”). 
Meaney further teaches:
(b) computing, component-by-component, an acceleration vector (fig. 7 - flowchart: difference vector) based on a difference between the microwave measurement value determined for the current parameter vector and a microwave measurement value for a parameter vector having respective modified components;
(col. 18, lines 15-21: “FIG. 7 shows a flow chart that illustrates the iterative steps of acquiring microwave imaging in accord with the preferred embodiment of the invention. After the start 200, an initial estimate of material property values k² is made at step 202. At step 204, the electric fields are computed at each of the measurement sites. At step 206, a difference vector is formed between the measured and calculated e-fields.”)
 (c) generating a new current speed vector (fig. 7 – flowchart: perturbation vector Δ²) by adding the acceleration vector to a current speed vector;
(col. 18, lines 21-23: “At step 208, the Jacobian matrix is formed. At step 210, a perturbation vector Δ² is formed.”)
 (d) generating a new current parameter vector by modifying the current parameter vector using the new current speed vector; and
(col. 18, lines 23-24: “At step 212, the value of k² is updated and the e-fields are re-computed.”)
(fig. 7: “INITIAL GUESS OF MATERIAL PROPERTY VALUES, k²”)
Meaney also teaches the use of adaptive mesh techniques (col. 18, lines 2-7: “Adaptive mesh techniques of the invention exploit this fact. In particular, during the iterative process, in regions where various objects 5 are being resolved, the coarse mesh is modified to deploy a greater percentage of nodes in the areas where there appears to be the greatest variation in the ϵᵣ and σ.”) with the iterative reconstruction algorithm for better resolution in non-homogenous regions (col. 18, lines 11-15: “As the iterative process progresses, the mesh 160 eventually has its highest concentration of nodes in the areas of highest ϵᵣ and σ variation. This achieves better resolution in these areas without sacrificing the resolution in the more homogeneous regions.”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the device of Bilchinsky, with the algorithm of Meaney, for improved resolution in non-homogenous regions.
Regarding claims 17 and 31, Bilchinsky in view of Meaney discloses the method of claim 16 and the microwave household appliance of claim 30. 
Bilchinsky further discloses wherein the microwave measurement value is a degree of reflection (claim 42: “The apparatus of claim 35, wherein the information indicative of dissipated energy includes an indication of reflected energy”).
Regarding claims 20 and 34, Bilchinsky in view of Meaney discloses the method of claim 16 and the microwave household appliance of claim 30.
Meaney further teaches wherein in step (d) the current parameter vector (fig. 7: k²) is modified by modifying its components using associated components of the current speed vector (fig. 7 – flowchart: perturbation vector Δ²).
(col. 18, lines 21-24: “At step 208, the Jacobian matrix is formed. At step 210, a perturbation vector Δ² is formed. At step 212, the value of k² is updated and the e-fields are re-computed.”)
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the device of Bilchinsky, with the algorithm of Meaney, for the motivations set forth above.
Regarding claim 21, Bilchinsky in view of Meaney discloses the method of claim 16. 
Bilchinsky further teaches wherein wherein step (d) is performed only when a magnitude of the current speed vector or a magnitude of at least one component of the current speed vector reaches or exceeds a predefined threshold value.
(para. [0207]: “It should be noted that while the above description refers to associating frequencies into sets, this need not be actually done. Rather, setting thresholds for different power application protocols inherently describes such sets and allows the decision of power application protocol to be applied on a frequency by frequency basis.”)
Regarding claim 25, Bilchinsky in view of Meaney discloses the method of claim 16. 
Meaney further teaches wherein an initial parameter vector (fig. 7: k²) and an initial speed vector (fig. 7 – flowchart: perturbation vector Δ²) are defined prior to executing the method.
(col. 18, lines 18-20: “After the start 200, an initial estimate of material property values k² is made at step 202.”)
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to combine the device of Bilchinsky, with the algorithm of Meaney, for the motivations set forth above.
Regarding claim 26, Bilchinsky in view of Meaney discloses the method of claim 25. 
Bilchinsky further discloses wherein when the at least one predefined termination condition is met in step (e), the method returns to step (a) with a different initial parameter vector and/or a different initial speed vector.
(para. [0263]: “Periodically, during MSE sweeping, the load may be re-scanned using the same or different MSEs to obtain an updated set of dissipation ratios. Based on the updated set of dissipation ratios, the power levels to be applied at each of the MSEs may be adjusted.”)
Regarding claim 27, Bilchinsky in view of Meaney discloses the method of claim 16. 
Bilchinsky further discloses wherein when the at least one predefined termination condition is met in step (e), the current parameter vector is maintained.
(para. [0263]: “Periodically, during MSE sweeping, the load may be re-scanned using the same or different MSEs to obtain an updated set of dissipation ratios. Based on the updated set of dissipation ratios, the power levels to be applied at each of the MSEs may be adjusted.”)
Regarding claims 28 and 35, Bilchinsky in view of Meaney discloses the method of claim 16 and the microwave household appliance of claim 30.
Bilchinsky further discloses wherein the at least one termination condition is met in step (e), when the current parameter vector is not modified for a predefined number of repeated steps (a) through (e).
(para. [0136]: “This process is optionally repeated for a predetermined period of time or until termination by a user. Alternatively, the thawing process may be terminated automatically 24. At 24, which may be performed after each sweep, before each energy transmission and/or at any other stage of the process, sweep results and/or a sensor reading are used to decide whether or not thawing may be or should be stopped.”)
Regarding claim 29, Bilchinsky in view of Meaney discloses the method of claim 16. 
Bilchinsky further discloses wherein the at least one termination condition is met in step (e), when the microwave measurement value does not change significantly for a predefined number of repeated steps (a) through (e).
(para. [0136]: “This process is optionally repeated for a predetermined period of time or until termination by a user. Alternatively, the thawing process may be terminated automatically 24. At 24, which may be performed after each sweep, before each energy transmission and/or at any other stage of the process, sweep results and/or a sensor reading are used to decide whether or not thawing may be or should be stopped.”)

Claims 18 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bilchinsky and Meaney, further in view of Cheng (previously NXP B.V.) (US 20140008357 A1).
Regarding claims 18 and 32, Bilchinsky in view of Meaney discloses the method of claim 16 and the microwave household appliance of claim 30.
However, neither Bilchinsky nor Meaney disclose wherein in step (b) a respective component of the parameter vector modified component is modified by changing a value of the respective component by a predefined step width.
Cheng, in the same field of endeavor (abstract: “Disclosed are a microwave power source and a method of adjusting operation frequency for a microwave oven.”), teaches:
wherein in step (b) a respective component of the parameter vector modified component is modified by changing a value of the respective component by a predefined step width.
(para. [0027]: “In an embodiment, the phase-locked frequency generator 1 may generate a plurality of operation frequencies over a preset range in a stepwise manner. For example, the step size may be 10MHz, and the range may be 2.35 to 2.55 GHz.”)
Cheng further teaches that the plurality of operation frequencies generated in this manner can maximize heating efficiency.
(para. [0026]: “After power-on of the oven, the phase-locked frequency generator 1 generates a plurality of operation frequencies. The SW detection circuit 3 detects, for each operation frequency, a standing wave within the oven chamber and provides the SW information. The microcontroller 5 selects one of the operation frequencies based on the SW information, and controls the phase-locked frequency generator 1 to generate the selected operation frequency, so as to make the oven operate at the selected operation frequency. In an embodiment, the microcontroller 5 may compute a VSWR for each operation frequency, and select an operation frequency corresponding to the minimal VSWR among the computed VSWRs. In this way, the microwave power source may automatically adjust operation frequencies of the oven before the oven enters its operation mode of heating food. For example, upon the power-on of the microwave oven, the microwave power source may detect the standing wave within the oven chamber, find a frequency corresponding to the minimal VSWR and adjust the oven to operate at the found frequency. This may maximize microwave heating efficiency of the oven, and solve the problem of low heating efficiency with conventional fixed-frequency microwave ovens.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the device of Bilchinsky using the algorithm of Meaney, with the stepwise parameter generation of Cheng, to improve heating efficiency.

Claims 19, 22-24, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bilchinsky and Meaney, further in view of Schulteis (previously BOSCH GMBH ROBERT) (DE 102014 200355 A1).
Regarding claims 19 and 33, Bilchinsky in view of Meaney discloses the method of claim 16 and the microwave household appliance of claim 30.
However, neither Bilchinsky nor Meaney disclose wherein in step (c) the current speed vector is modified by multiplying the acceleration vector with a predefined acceleration constant before addition to the current speed vector.
Schulteis, in the same field of endeavor (para. [0001]: “The invention relates to a method and a device, in particular a control and evaluation unit, for heating a medium with microwaves in a cavity of a microwave device”) teaches that search parameters can be adjusted before and during iteration steps of the algorithm, (i.e. multiplying a predefined constant with the difference vector).
(claim 6: “Method according to at least one of Claims 1 to 4, characterized in that at the start of the optimization algorithm or at runtime, i.e. between iteration steps of the algorithm, search parameters such as the initial value for the size of the environment to be searched for the starting solution (37), a search direction and/or or an increment can be adjusted depending on the selected optimization algorithm and/or the runtime.”)
Schulteis further teaches that the algorithm will gradually trend toward the desired value, especially for algorithms searching multiple parameters 
(para. [0051]: “In principle, it makes sense here for the parameter vectors q or their chronological sequence to be analyzed in order to check convergence. The optimization algorithm that searches for a minimum of AV is characteristic of the method proposed here. In doing so, he gradually advances. The parameter vectors q, which are set by the algorithm during this search process, are therefore always in the vicinity of the parameter vectors from the last step. In addition, a convergence to a locally minimal AV should be recognizable, which can be checked accordingly in further subroutines. However, an analysis of the chronological sequence for checking convergence is also advantageous for optimization algorithms that search for a solution at several points in the search space in parallel (evolutionary algorithms, particle swarm optimization).”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the device of Bilchinsky using the algorithm of Meaney, with adjustment of search parameters during iteration of Schulteis, for improved optimization of multiple elements in a parameter vector.
Regarding claim 22, Bilchinsky in view of Meaney discloses the method of claim 16. 
However, neither Bilchinsky nor Meaney disclose wherein in step (c) the speed vector is modified by subtracting a friction factor in a direction opposing a direction of the current speed vector.
Schulteis, teaches that search parameters can be adjusted before and during iteration steps of the algorithm, (i.e. a positive or negative value increment).
(claim 6: “Method according to at least one of Claims 1 to 4, characterized in that at the start of the optimization algorithm or at runtime, i.e. between iteration steps of the algorithm, search parameters such as the initial value for the size of the environment to be searched for the starting solution (37), a search direction and/or or an increment can be adjusted depending on the selected optimization algorithm and/or the runtime.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the device of Bilchinsky using the algorithm of Meaney, with adjustment of search parameters during iteration of Schulteis, for the motivations set forth above.
Regarding claim 23, Bilchinsky in view of Meaney discloses the method of claim 16. 
However, Meaney does not teach wherein in step (c) the current speed vector is modified by amplifying the speed vector at predetermined time intervals.
Bilchinsky does further disclose the concept of applying different aggregate amounts of power for a given time period in order to yield different effective aggregate power for different frequencies or MSEs.
(para. [0088]: “In an exemplary embodiment of the invention, applying power comprises applying different aggregate amounts of power, for a given time period, such that an actual power for a certain frequency or MSE is fixed, but a duration of application of the power within a time period is varied between frequencies or MSEs, yielding a different effective aggregate power for different frequencies or MSEs.”)
Schulteis, teaches that search parameters can be adjusted before and during iteration steps of the algorithm, (i.e. a positive or negative value increment).
(claim 6: “Method according to at least one of Claims 1 to 4, characterized in that at the start of the optimization algorithm or at runtime, i.e. between iteration steps of the algorithm, search parameters such as the initial value for the size of the environment to be searched for the starting solution (37), a search direction and/or or an increment can be adjusted depending on the selected optimization algorithm and/or the runtime.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the device of Bilchinsky using the algorithm of Meaney, with adjustment of search parameters during iteration of Schulteis, and further applying the adjusted search parameters for a predetermined time interval for the motivations set forth above.
Regarding claim 24, Bilchinsky in view of Meaney discloses the method of claim 21. 
However, neither Bilchinsky nor Meaney disclose wherein in step (d) a mathematical sign before the at least one component of the current speed vector is reversed when a component of the current parameter vector reaches a boundary of a value range.
Schulteis, teaches that search parameters can be adjusted before and during iteration steps of the algorithm, (i.e. a search direction).
(claim 6: “Method according to at least one of Claims 1 to 4, characterized in that at the start of the optimization algorithm or at runtime, i.e. between iteration steps of the algorithm, search parameters such as the initial value for the size of the environment to be searched for the starting solution (37), a search direction and/or or an increment can be adjusted depending on the selected optimization algorithm and/or the runtime.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have combined the device of Bilchinsky using the algorithm of Meaney, with adjustment of search parameters during iteration of Schulteis, for the motivations set forth above.

Response to Arguments
	Regarding the 35 U.S.C. §101 rejection to claim 16, applicant’s arguments filed on 9/30/2022 have been fully considered but they are not persuasive.	Examiner maintains that claim 16 is a mathematical process, but does not include any additional elements that integrate the judicial exception into a practical application. 
However, even if a claim does recite a law of nature or natural phenomenon, it may still be considered eligible. For example, claims reciting a naturally occurring relationship between a patient’s genotype and the risk of QTc prolongation (a law of nature) were held eligible as not "directed to" that relationship because they also recited a step of treating the patient with an amount of a particular medication that was tailored to the patient’s genotype. Vanda Pharms., 887 F.3d at 1134-36, 126 USPQ2d at 1279-81. This particular treatment step applied the natural relationship in a manner that integrated it into a practical application. It is suggested that applicant amend step (e) of claim 16 to incorporate a clause at the end of the limitation that recites the something similar to the practical applications described in the specification (e.g. para. [0015]: “The method is advantageously able to find operating points or parameter vectors, which correspond to particularly good reflection of the microwaves. The resulting avoidance of hot spots prevents local heating of the item being cooked.”)

Applicant’s arguments filed on 9/30/2022 regarding the 35 USC § 102 claim rejections and the 35 USC § 103 claim rejections have been fully considered. The 35 USC § 102 claim rejections have been reframed as 35 USC § 103 rejections with a new reference, and thus the 35 USC § 103 claim rejections have been reframed as well.
Regarding independent claims 16 and 30, applicant states on pages 9 and 11 “Applicant notes that the Examiner does not assert that Bilchinsky (referred to as "GOJI.L TD" by the Examiner) discloses "generate a new current speed vector by adding the acceleration vector to a current speed vector; generating a new current parameter vector by modifying the current parameter vector using the new current speed vector", as recited in claim 16. Applicant submits that Bilchinsky does not disclose this feature or the other features of claim 16 that the Examiner has not asserted as being disclosed by Bilchinsky.”
Examiner has reframed the 35 USC § 102 rejections for claims 16 and 30 to include Meaney (US 5841288 A) in addition to Bilchinsky (previously GOJI, LTD.) (US 20120312801 A1) in 35 USC § 103 rejections. Meaney teaches the limitations recited in sections (b), (c), and (d) of claims 16 and 30, as presented above.
Regarding dependent claims 17-29 and 31-35, due to the reframing of the rejection of base claims 16 and 30, the rejections are maintained/added as per above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J EVANGELISTA whose telephone number is (571)272-6093. The examiner can normally be reached Monday - Friday, 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, lbrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE J EVANGELISTA/Examiner, Art Unit 3761               

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761